Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-5, 7 and 11-14 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Izawa et al. (U. S. Patent Publication 2017/0011871).
Regarding claim 1, Izawa et al. discloses a switch device comprising: 
a cap 1 including, on a top surface, a first region (peripheral part) and a second region corresponding to a position where an internal light is disposed (center part) and being thinner than the first region (as shown in figure 5) ; and a switch to which the cap is mounted (a switch is mounted to the cap, abstract).
Regarding claim 2, Izawa et al. discloses the switch device according to claim 1, wherein the second region corresponds to a thin-walled portion provided in a region on a center side on the top surface, and the first region corresponds to a thick-walled portion provided outside the second region on the top surface (as shown in figure 5).
Regarding claim 3, Izawa et al. discloses the switch device according to claim 1, wherein the cap has, at a boundary between the second region and the first region on its inside, a light guide surrounding an outer periphery of the second region with an inner wall (as shown in figure 5).
Regarding claim 4, Izawa et al. discloses the switch device according to claim 3, wherein the light guide is cylindrically extended (hollow square fits description of cylinder) from the top surface side toward the internal light side, and the switch has a housing for housing the light guide.
Regarding claim 5, Izawa et al. discloses the switch device according to claim 1, wherein the switch has a contact for detecting a depression operation by contacting with a contact electrode and is provided so as to be vertically movable (figure 9, paragraph 74).
Regarding claim 7, Izawa et al. discloses the switch device according to claim 1, wherein the cap contains a diffusion material (paragraph 45, materials cited with a diffusion property).
Regarding claim 11, Izawa et al. discloses the switch device according to claim 4, wherein the light guide is cylindrically extended from the top surface side toward the internal light side, and a center axis of the cylinder substantially coincides with an optical axis of light emitted from the internal light (as shown in figure 5).
Regarding claim 12, Izawa et al. discloses the switch device according to claim 1, wherein the second region has a higher translucency than the first region in at least some wavelength ranges (as shown in figure 1a, in view of the light passing through a greater thickness).
Regarding claim 13, Izawa et al. discloses the switch device according to claim 5, wherein the contacts are disposed at two positions across the internal light (as shown in figure 6, contacts at positions 53 and 54 across the internal light).
Regarding claim 14, Izawa et al. discloses the switch device according to claim 13, wherein the light guide is cylindrically extended from the top surface side toward the internal light side, and a center axis O of the cylinder substantially coincides with a center axis of the contacts 53 and 54 provided at two positions (as shown in figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Izawa et al.
(1) Regarding claim 6, Izawa et al. discloses the switch device according to claim 1. 
(2) Izawa et al. does not teach the limitation wherein the top surface is embossed.
(3) There is widely known process of embossing a button for a switch with indicia that may indicate the function of the switch, wherein the embossing provides indicia for a switch cover.
(4) The switch device for Izawa et al. may be modified in view of the common knowledge wherein the top surface is embossed. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the embossing provides the switch cover with indicia that may indicate the function of the switch
(1) Regarding claim 8, Izawa et al. discloses 
the switch device according to claim 1; and 
(2) Izawa et al. does not teach an electronic apparatus comprising: 
 (3) The switch device by Izawa et al. is understood to be capable for use in a keyboard that can be used with an electronic device, comprising a processor for executing processing corresponding to an operation to the switch device to be detected.
(4) The switch device by Izawa et al. may be used in a keyboard as part of an electronic device, comprising a processor for executing processing corresponding to an operation to the switch device to be detected.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above that the person of ordinary skill would have found it obvious to make the electronic device as claimed. 
(1) Regarding claim 10, the switch device according to claim 8 is obvious in view of Izawa et al. 
(2) Izawa et al. does not teach wherein the processor turns on the internal light in response to a depression operation of the switch, the switch device is provided in an exterior case having the internal light, and the top surface is moved closer to the internal light side than the exterior case in response to a depression operation of the switch.  Izawa et al. teaches where the switch contact unit is set to be on or off with the pressing of the button, but does not teach whether the lighted condition of the light associated with the light changes. 
(3) There is widely known a light switch that is illuminated when the switch is off and not illuminated when the switch is turned off.  The purpose of the illuminated switch is improved visibility in low light conditions, while the not illuminated condition indicate the switch is on.  The function is very helpful when the switch turns at light on and off for the finding the light switch in the dark. There is another well-known form of illuminated switch that illuminates the switch when the switch is on. This change of state of the illumination is motivated to show the switch is on or off. The person of ordinary skill will know about these forms of switches and be motivated to select the function of illumination of the switch according to the intended function of the illumination.
(4) The switch by Izawa et al. may be modified wherein the processor turns on the internal light in response to a depression operation of the switch, the switch device is provided in an exterior case having the internal light, and the top surface is moved closer to the internal light side than the exterior case in response to a depression operation of the switch.  
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention wherein the processor turns on the internal light in response to a depression operation of the switch, the switch device is provided in an exterior case having the internal light, and the top surface is moved closer to the internal light side than the exterior case in response to a depression operation of the switch, motivated that the person of ordinary skill will know to select the operation of the switch according to intended function of the illumination, where having the switch illuminated when off makes the switch more visible in low light situations, and having the switch off provides indicates the switch is turned on.
Claim 15, an electronic musical instrument comprising: the switch device according to claim 1; and a processor for executing processing corresponding to an operation to the switch device to be detected,
is rejected for the ration applied to claim 9, above.
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Izawa et al. and Geiger et al. (U. S. Patent 10,944,431).
(1) Regarding claim 9, Izawa et al. does not teach the switch device according to claim 4.
(2) Izawa et al. does not teach the limitation wherein the light guide is formed so that an inner diameter thereof is reduced from the internal light side toward the top surface side.
(3) Geiger et al. teaches a switch wherein the light guide is formed so that an inner diameter thereof is reduced from the internal light side toward the top surface side (as shown in figure 5)  The change is size will direct the light toward the middle, where there is a light transmissive area.
(4) The switch by Izawa et al. may be modified wherein the light guide is formed so that an inner diameter thereof is reduced from the internal light side toward the top surface side.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to direct the light to a light transmissive area at the center of the cover
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 26, 2022